MEMORANDUM **
Maria Rosa Reyes Orozco, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s decision denying her application for cancellation of removal on the ground that she failed to meet the hardship requirement of 8 U.S.C. § 1229b(b)(l)(D). 8 U.S.C. § 1252(a)(2)(B)® deprives us of jurisdiction to review the discretionary hardship determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.